Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 09/19/2022. Currently, claims 1-15 are pending in the application.


Election/Restrictions

Applicant's election of Group I (claims 1-15) in the reply filed on 09/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20170117502 A1).

Regarding claim 1, Figure 2 of Park discloses an organic light emitting display device, comprising: 
a substrate (155-153 in 100, please see Figure 6 for labels, [0127]) having an active area (DA) and an inactive area (PA) at least partially surrounding the active area; 
an organic light emitting element (20, [0082]) in the active area; and 
a conductive line (820, [0105]) disposed to have a vertically uneven shape in the inactive area and configured to transmit power to the organic light emitting element (820 is connected to cathode 1200 for power supply, [0082]).

Regarding claim 2, Figure 2 of Park discloses that the organic light emitting display device of claim 1, wherein the conductive line (820) at least partially covers an area including at least one groove (multiple grooves in 500 similar to 610 under 820) in an inorganic layer (500+300+151b+152b, please see Figure 6 for labels).

Regarding claim 3, Figure 2 of Park discloses that the organic light emitting display device of claim 2, wherein the inorganic layer (500+300+151b+152b, [0127]) includes at least one of a buffer layer (151b), a gate insulating layer (300, [0087]), an interlayer insulating layer (500), and a protective layer (152b).

Regarding claim 5, Figure 2 of Park discloses that the organic light emitting display device of claim 1, further comprising: an encapsulation layer (10, [0079]) at least partially covering the organic light emitting element (20), wherein the encapsulation layer includes: a first inorganic layer (1300) on the organic light emitting element (20); an organic layer (1400) on the first inorganic layer; and a second inorganic layer (1500) on the organic layer.

Regarding claim 6, Figure 2 of Park discloses that the organic light emitting display device of claim 5, further comprising: at least two or more blocking structures (at 920, 7610 and 740, [0107]) in the inactive area (PA), wherein the at least two or more blocking structures are configured to block a flow of the organic layer (1400) of the encapsulation layer (10).

Regarding claim 7, Figure 2 of Park discloses that the organic light emitting display device of claim 6, wherein the conductive line (820) does not vertically overlap with a blocking structure (at 740) disposed at an outermost position among the blocking structures (at 920, 7610 and 740).

Regarding claim 8, Figure 2 of Park discloses that the organic light emitting display device of claim 6, wherein the blocking structures include a first blocking structure (at 920), a second blocking structure (at 710) which is farther from the active area than the first blocking structure, and a third blocking structure (at 740) which is farther from the active area than the second blocking structure, wherein the conductive line (820) does not vertically overlap with the third blocking structure (at 740).

Regarding claim 10, Figure 2 of Park discloses that the organic light emitting display device of claim 8, wherein the second blocking structure is formed by sequentially stacking materials the same as those of a planarization layer (710), a bank (930), and a spacer (1120) of the active area.

Regarding claim 11, Figure 2 of Park discloses that the organic light emitting display device of claim 8, wherein the third blocking structure is formed of a same or substantially the same material as a planarization layer (740) of the active area.

Regarding claim 13, Figure 2 of Park discloses that the organic light emitting display device of claim 8, wherein the second blocking structure (at 710) includes a same or substantially the same materials as those of a planarization layer (710), a bank (930), and a spacer (1120) of the active area.

Regarding claim 14, Figure 2 of Park discloses that the organic light emitting display device of claim 8, wherein the third blocking structure (at 740, [0095]) includes a same or substantially the same material as a planarization layer (740/700, [0090]) of the active area.



Claims 1-3, 5-9, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al (US 20200083306 A1).

Regarding claim 1, Figure 4 of Choi discloses an organic light emitting display device, comprising: 
a substrate (100, [0054]) having an active area (IIIA-IIIB, [0053]) and an inactive area (IVA-IVB) at least partially surrounding the active area; 
an organic light emitting element (OLED, 310/320/330, [0069]) in the active area; and 
a conductive line (20) disposed to have a vertically uneven shape in the inactive area and configured to transmit power to the organic light emitting element (20 is supplying 330, [0126]).

Regarding claim 2, Figure 4 of Choi discloses that the organic light emitting display device of claim 1, wherein the conductive line (20) at least partially covers an area including at least one groove (in 107) in an inorganic layer (101+103+105+107+109, [0093],[0095], [0100], [0102] and [0112]).

Regarding claim 3, Figure 4 of Choi discloses that the organic light emitting display device of claim 2, wherein the inorganic layer includes at least one of a buffer layer (101, [0092]), a gate insulating layer (103+105), an interlayer insulating layer (107), and a protective layer (109).

Regarding claim 5, Figure 4 of Choi discloses that the organic light emitting display device of claim 1, further comprising: an encapsulation layer (400, [0137]) at least partially covering the organic light emitting element, wherein the encapsulation layer includes: a first inorganic layer (410) on the organic light emitting element; an organic layer (420) on the first inorganic layer; and a second inorganic layer (430) on the organic layer.

Regarding claim 6, Figure 4 of Choi discloses that the organic light emitting display device of claim 5, further comprising: at least two or more blocking structures (130, 110 and 120, [0069]-[0070]) in the inactive area, wherein the at least two or more blocking structures are configured to block a flow of the organic layer (420) of the encapsulation layer (130, 110 and 120 will block at least some flow of layer 420 due to Dam shape in layer 420).

Regarding claim 7, Figure 4 of Choi discloses that the organic light emitting display device of claim 6, wherein the conductive line (20) does not vertically overlap with a blocking structure (120) disposed at an outermost position among the blocking structures.

Regarding claim 8, Figure 4 of Choi discloses that the organic light emitting display device of claim 6, wherein the blocking structures include a first blocking structure (130), a second blocking structure (110) which is farther from the active area than the first blocking structure, and a third blocking structure (120) which is farther from the active area than the second blocking structure, wherein the conductive line (20) does not vertically overlap with the third blocking structure (120) ([0069]-[0070]).

Regarding claim 9, Figure 4 of Choi discloses that the organic light emitting display device of claim 8, wherein the first blocking structure (130) is formed of a same or substantially the same material as a planarization layer (111c) and a bank (113c) of the active area ([0151]).

Regarding claim 12, Figure 4 of Choi discloses that the organic light emitting display device of claim 8, wherein the first blocking structure (130) includes a same or substantially the same materials as a planarization layer (111c) and a bank (113c) of the active area ([0151]).

Regarding claim 15, Figure 4 of Choi discloses that the organic light emitting display device of claim 1, wherein the conductive line (20) at least partially fills at least one groove in an inorganic layer (107, [0102]).


Allowable Subject Matter

Claim 4 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, there is no prior art available nor obvious motivation to combine elements of prior art which teaches an organic light emitting display device, wherein the buffer layer includes a multi-buffer and an active buffer, wherein the active buffer is removed from the grooves, and the multi-buffer is not removed from the grooves.
Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813